Citation Nr: 1523928	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was subsequently transferred to the RO in San Juan, Puerto Rico.  The Board previously remanded this appeal in November 2014.


FINDINGS OF FACT

The evidence is in relative equipoise that the Veteran's in-service right knee injury caused Buerger's disease, which was related to coronary artery disease and his cause of death.


CONCLUSION OF LAW

The criteria to establish dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The appellant was married to the Veteran when he died.  See 5/01 death certificate, 9/97 marriage certificate.    

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  See 38 C.F.R. § 3.312.  To establish service-connection, an appellant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); 38 C.F.R. § 3.303(a).  Service connection may also be established if a service-connected disability caused or aggravated a current disability beyond the natural progression.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met.  38 C.F.R. §§ 3.303, 3.312.

The May 2001 death certificate lists the Veteran's cause of death as heart failure.  At the time of his death, the Veteran was service-connected for a post-operative scar on the right knee.  The Veteran's service separation examination from April 1956 shows that he had right knee joint surgery in 1954.  His complete service treatment records could not be obtained because some documents were destroyed in a fire.  Nevertheless, the Board is satisfied by the separation examination and the Veteran's reports that he had an in-service injury to the right knee.   

The evidence is in relative equipoise as to whether Buerger's Disease, or right popliteal artery occlusion, and peripheral vascular insufficiency were caused by or related to the in-service right knee injury.  An operative report from April 1975 diagnoses peripheral vascular insufficiency with narrowing at the popliteal artery, probably secondary to the old trauma sustained by the Veteran 20 years prior.  Following the operative report, in an April 1976 letter, the surgeon opined that the Veteran's vascular lesion of the right popliteal artery was secondary to an old posterior dislocation of the right knee sustained while on active duty.  Similarly, the Veteran's treating orthopedic surgeon provided an evaluation in which he diagnosed vascular insufficiency right lower extremity secondary to trauma to the right knee suffered in 1954 and traumatic arterial occlusion right popliteal.  See 4/79 letter.  He explained that because the Veteran had surgery and one month of traction, his knee injury must have been serious and since the only affected artery is the popliteal in the right knee, it is very logical and reasonable that it was injured at the time of the in-service accident.  Id.      

In a February 1979 Board decision, a Board member with a medical license opined that although, the other medical opinions related the vascular condition to a right knee dislocation in service, the scar on the Veteran's knee was on the anterior aspect and a posterior dislocation of the knee is almost an anatomical impossibility without severe trauma, such as a crush injury.  The Board found against service connection as there was no evidence of a crush injury.  A July 1993 VA examiner diagnosed peripherovascular insufficiency.  In an addendum opinion, the examiner concluded that peripheral vascular insufficiency was secondary to arteriosclerosis and not secondary to previous right knee surgery.  The two medical opinions in favor of service connection for the peripheral vascular insufficiency have equal weight with the two medical opinions against service connection.  In such situations, all reasonable doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Thus, the Board finds that the peripheral vascular insufficiency in the Veteran's right leg was related to the in-service right knee injury such that service connection was warranted.  See 38 C.F.R. § 3.303.

The evidence is also in relative equipoise showing that the peripheral vascular insufficiency was a contributory cause of the Veteran's death.  As discussed above, the primary cause of the Veteran's death was heart failure.  See May 2001 death certificate.  In an August 2009 letter, Dr. CEM noted that the Veteran sustained a right knee injury in service and opined that he developed popliteal artery occlusion (Buerger's Disease) as a result of the right knee trauma.  Dr. CEM further stated that in May 2001, the Veteran presented with acute myocardial infarction that was related to Buerger's Disease secondary to right knee trauma during service.  In a December 2014 VA opinion, Dr. JWM noted that the Veteran's cause of death was coronary insufficiency caused by acute myocardial infarction.  He concluded that the medical literature does not support a connection between trauma to the Veteran's right knee and Buerger's Disease or between Buerger's Disease and the artherosclerotic coronary artery disease that caused his death.  He explained that Buerger's Disease is a nonatherosclerotic inflammatory disorder with a strong association with smoking.  With both a positive and negative medical opinion on the cause of death, the evidence is in relative equipoise.  As such, the Board finds that the Buerger's Disease, secondary to right knee trauma, was a contributory cause of the Veteran's death.  See 38 C.F.R. §§ 3.102, 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


